--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
LICENSE PURCHASE AND TERMINATION AGREEMENT
 
entered into and agreed to among
 
IPMD – International Pharma and
Medical Devices GmbH
FN 385854h
Commercial Register Vienna
Schreyvogelgasse 3/5
1010 Wien
 
(hereinafter IPMD) and
 
Altrazeal Trading GmbH
FN 314063h, Commercial Register Vienna
Schreyvogelgasse 3/5, 1010 Wien
 
(hereinafter Altrazeal)
 
jointly as “Licensees” on the one part and
 
ULURU Inc.
Nevada corporation
Reg.No. NV19871033364
4452 Beltway Drive
Addison
TX 75001
USA
 
as “Licensor” on the other part as follows:
 
 
1.OBJECT OF AGREEMENT
 
1.1.IPMD holds all rights and obligations of licensee under the License and
Supply Agreement dated January 11, 2012 by and between Licensor and Melmed
Holding AG, as amended by Amendment No. 1 dated December 21, 2012, Amendment No.
2 dated December 21, 2012 and Amendment No. 3 dated February 2, 2014 (the
(“License Agreement”) with respect to the territories listed on Exhibit A as the
IPMD Territories (the “IPMD Territories”);
 
1.2.Altrazeal holds all rights and obligations of licensee under the License
Agreement with respect to the territories listed on Exhibit A as the Altrazeal
Territories (the “Altrazeal Territories”; collectively with the IPMD
Territories, the “Territories”).
 
1.3.Licensor is the licensor under the License Agreement;
 
1.4.Each of the Parties has determined that it is in its best interest for all
rights and obligations under the License Agreement to be assigned to Licensor on
the terms and conditions of this Agreement.
 
2.ASSIGNMENT AND TERMINATION
 
2.1.Pursuant to the terms and conditions of this Agreement and an Assignment
Agreement in the form attached hereto as Exhibit E (the “Assignment Agreement”),
at Closing, (a) Licensees shall transfer, assign and convey to Licensor all of
rights of licensee under the License Agreement and all obligations under the
License Agreement arising after and based upon events occurring after Closing,
and (b) subject to Section 6.3, Licensees shall transfer, assign and convey to
Licensor all of rights of Licensees under the Listed Agreements (as defined in
Section 4.1.5) and all obligations under the Listed Agreements arising after and
based upon events occurring after Closing (such transfers, the “Assignment”).
 
2.2     The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place no later than one business day (defined to include
any date that the Common Stock is traded on a U.S. market) after the Effective
Date (the date such Closing actually occurs, the “Closing Date”).  The Closing
shall occur by means of delivery by Licensees of the closing deliveries
described in Section 3.5 and by the payment by Licensor of all Transfer Fees
required to be delivered at Closing under Section 3.3; provided that if the
Transfer Fees are paid in Common Stock, this requirement will be satisfied by
the issuance of irrevocable instructions to the transfer agent of the Licensor
with respect to such shares of Common Stock). For purposes of this Agreement,
“Closing Date” shall mean the time and date as of which the Closing actually
takes place.
 
3.CONSIDERATION
 
3.1.As consideration for the Assignment from IPMD, with respect to the IPMD
Territories and otherwise, Licensor shall pay to IPMD € 703,500 -- (say: EURO
seven hundred and three thousand and five hundred), to be paid as set forth in
Sections [3.3 and 3.4] (the “IPMD Transfer Fee”).
 
3.2.As consideration for the Assignment from Altrazeal, with respect to the
Altrazeal Territories and otherwise, Licensor shall pay to Altrazeal € 1,800,000
-- (say: EURO one million eight hundred thousand), to be paid as set forth in
Sections [3.3 and 3.4], and subject to any adjustments set forth therein (the
“Altrazeal Transfer Fee”; together with the IPMD Transfer Fee, the “Transfer
Fee”).
 
3.3  (a) The IPMD Transfer Fee shall, entirely and without any reductions or
offsets,  be paid on the day of Closing.
 
(b) The Altrazeal Transfer Fee shall be entirely be paid on the Closing Date and
shall be, €1,800,000, offset by € 229,729, for a net payment of € 1,570,271 (the
“Altrazeal Net Fee”), without any other reductions or offsets.
 
(c) The Transfer Fees already reflect an adjustment in the amount €646,500,
representing the accounts payable owed by Altrazeal to Licensor as of December
31, 2014, which account will be deemed to have been paid as of Closing as a
result of a deemed offset reflected in the calculation of the Transfer Fees
according to 3.3 (b).  No other amounts owed to Licensor shall be deemed to have
been offset unless expressly set forth herein.
 
(d) Licensor shall pay to IPMD an amount equal to €56,512 as reimbursement for
professional expenses (the “Professional Expense Reimbursement”) on or before
December 31, 2016, and Licensor shall pay to Altrazeal an amount equal to
€88,834 (the “Inventory  Payment”) on or before December 31, 2016 as the
purchase price for the 21.151 units of the Product that IPMD had in its
possession as of December 31, 2014, of which no unit has been returned to
Licensor Prior to Closing (with the remaining 21.151 units not yet returned
being the “Outstanding Product”). The Professional Expense Reimbursement, and
the Inventory Payment shall be paid in cash if Licensor completes a financing of
more than $1,000,000 (a “Qualified Financing”) on or before December 31,
2016.  If Licensor does not complete a Qualified Financing on or before December
31, 2016, or at any time upon written notice from IPMD or Altrazeal, as
applicable, the Inventory Payment and Professional Expense Reimbursement shall
be paid in Common Stock.  If paid in shares of Common Stock, the shares of
Common Stock shall be deemed to have a value equal to 110% of the average of the
closing price for the Common Stock on the OTCQB stock market for the 10 trading
days preceding the earlier to occur of (a) the receipt of written notice
demanding payment in shares of Common Stock by IPMD or Altrazeal, or (b)
December 30, 2016.
 
(e)  As of Closing, Licensor shall, and hereby does, forfeit and transfer back
to Altrazeal any ownership interest Licensor has in Altrazeal.
 
3.4   (a) In the discretion of Licensor, all, but not less than all, of the
Transfer Fees may be paid in shares of common stock of Licensor (“Common
Stock”), and warrants to purchase Common Stock in the form attached hereto as
Exhibit B (a “Warrant”), of Licensor (with such shares and Warrants collectively
being referred to as “Payment Securities”).
 
(b)  If paid in Payment Securities, the IPMD Transfer Fee, shall be  2,095,241
shares of Common Stock and Warrants to purchase  209,525 shares of Common Stock
at an exercise price of $ 0.68.  If paid in Payment Securities, Altrazeal Net
Fee shall be  4,441,606 shares of Common Stock and Warrants to purchase  444,161
shares of Common Stock at an exercise price of $0.68 per share.
 
3.5   (a) As a condition of the obligation of Licensor to pay the Transfer Fees,
at Closing, Licensees shall cause to be delivered to Licensor (i) a termination
agreement in the form attached hereto as Exhibit C (the “Termination Agreement”)
executed by the Licensees and Finron Ltd, Cyprus (“Finron”) with respect to the
Binding Term Sheet dated May 12, 2015 among Licensor, IPMD and Finron, as
amended by the Amendment dated July 13, 2015 to the Binding Term Sheet regarding
the acquisition of 75% of the share capital of Altrazeal Trading GmbH, (ii)
evidence in a form reasonably acceptable to the Licensor executed by Finron that
Finron is no longer an equity holder of Altrazeal, (iii) the Assignment
Agreement duly executed by the Licensees.
 
(b)   In addition, at the Closing, Licensee shall deliver to Licensor an
Assignment Agreement and Assumption Agreement substantially in the form of
Exhibit E with respect to each of the Listed Agreements identified on Schedule
4.1.5(a), executed by the appropriate Licensee and, if application, the
affiliate of Altrazeal that is the sublicensor under the respective Listed
Agreement.
 
(c) In addition, at the Closing, Licensee shall deliver to Licensor a Consent
substantially in the form of Exhibit D with respect to each of the Listed
Agreements identified on Schedule 4.1.5(a), executed by the counterparty to the
underlying Listed Agreement; notwithstanding the foregoing, if a Licensee is
unable to deliver a complete executed Consent with respect to a Listed Agreement
by Closing despite using its best efforts, the Closing shall occur and Licensor
shall use its best efforts to obtain all required Consents within 60 days of
Closing.
 
4.REPRESENTATIONS AND WARRANTIES
 
4.1.Each Licensee represents and warrants to Licensor with respect to its rights
and obligations under the License Agreement and itself, its acts or omissions
and its affairs (as applicable) as follows:
 
4.1.1.OWNERSHIP
 
Licensees are the sole licensees under the License Agreement, and no person has
any valid claim to be licensee, or possess any rights of licensee under, the
License Agreement. Neither the License Agreement nor the rights of either
Licensee thereunder are subject to any pledge, encumbrances or rights of third
parties of any kind. There are no undisclosed partnerships or interests and no
subparticipations; except as provided in the Listed Agreements, no person has
any option or other right to acquire or obtain an interest in the License
Agreement or any rights of licensee thereunder.
 
4.1.2.INVENTORY AND FINANCIAL STATEMENTS
 
All units of Returned Inventory are and will be in the same condition as when
received by the respective Licensee, and are and will be free of pledges, rights
of liens, encumbrances or other rights of third parties.  All financial
statements provided by the Licensees to the Licensor are true, correct and
complete and reasonably represent the status and operations of the respective
Licensee during the period covered by the financial statements.
 
4.1.3.LITIGATION
 
Neither Licensee is party to any legal proceedings in courts or any arbitration
proceedings related to the License Agreement, the Product, the Returned
Inventory or any matter related to the License Agreement, the Product or the
Returned Inventory, and no such legal proceedings or claims have been asserted
or threatened.
 
4.1.4.TAXES AND DUTIES
 
Licensees represent and warrant that all taxes and duties of whatever kind
connected with the License Agreement or the Returned Inventory have been paid,
and no such liability shall transfer to the Licensor as a result of this
Agreement or any transactions effected thereby.
 
4.1.5.RELATED AGREEMENTS
 
(a) Licensees represent and warrant that set forth on Schedule 4.1.5(a) (i)
under the heading “Distribution Agreements” is a list (including name, date and
parties) of all agreements, licenses or other documents of any kind (written or
oral, and if oral with a summary of all terms, and including all amendments) to
which any Licensee is a party authorizing any person to distribute or sell the
Product in the Territories, together with related consulting agreements (the
“Distribution Agreements”), (ii) under the heading “Consulting Agreements” is a
list (including name, date and parties) of all agreements, licenses or other
documents of any kind (written or oral, and if oral with a summary of all terms,
and including all amendments) for consulting services related to the
Distribution of the Product to which any Licensee is a party (the “Consulting
Agreements”), and (iii)  under the heading “Vendors” is a list (including name,
date and parties) of all agreements, licenses or other documents of any kind
(written or oral, and if oral with a summary of all terms, and including all
amendments) with suppliers providing services related to the distribution of the
Product and not included in (ii) or (iii) above (the “Vendor Agreements”;
together with the Distribution Agreement and the Consulting Agreement, the
“Listed Agreements”).  Other than as set forth in the Listed Agreements, neither
of the  Licensees nor any of their affiliates have entered into any agreement or
authorized or permitted any person to sell or distribute Product in the
Territories or party to any agreements related to the distribution of Product in
the Territories.  None of the Listed Agreements are subject to any liens,
encumbrances or other rights of third parties. None of the parties to the Listed
Agreements is an affiliate of any Licensee or under common control with any
Licensee. The Listed Agreements are valid, binding and enforceable against the
parties thereto. No party to any Listed Agreement is in default under any such
Listed Agreement (other than as a result of a failure to meet sales targets) or
has any liability or obligation to any party to the Listed Agreement that should
have been fulfilled but has not been fulfilled. The Licensees and their
affiliates have no outstanding payment obligations under any Listed
Agreement.  All assignments of the Listed Agreements will be from a Licensee and
any other third party that is the licensor under such agreement.  True, correct
and complete Listed Agreements have been provided to Licensor as of the Closing.
 
(b) The Licensees have no knowledge of any existing claims under the License
Agreement or any Listed Agreement or any facts that could form the basis of a
claim under the License Agreement or Listed Agreements. Neither Licensee is
bound by any outstanding judgment, injunction, order or decree related to the
License Agreement, a Distribution or otherwise, including without limitation any
such judgement, injunction order or decree that would prohibit or affect in any
way the transactions effected or contemplated by this Agreement.
 
(c)  Set forth in Schedule 4.1.5(c) is the volume of Product distributed under
each of the Distribution Agreements in 2014 and 2015 (separated by year and by
country).
 
4.1.6.COMPANY INFORMATION
 
Each Licensee has full company power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.  This Agreement has been
duly executed and delivered by Licensees and constitutes the legal, valid and
binding agreement of Licensees enforceable against each of the Licensees in
accordance with its terms, except as such enforceability may be limited by
bankruptcy and the laws affecting the enforcement of creditors’ rights generally
or equitable principles.  All board, shareholder, member and other corporate
approvals necessary to approve this Agreement and the transactions contemplated
thereby on the part of Licensees have been obtained, definitive evidence of
which has been delivered to Licensor prior to the Closing.
 
4.1.7.COMPLIANCE WITH LAW AND SOLVENCY
 
The Licensees have, to their best knowledge, operated at all times in compliance
with all laws, rules and regulations applicable to the Licensees and their
operations.  Each of the Licensees is, and will be following closing, “solvent”
in that (a) the fair market value of its assets exceeds its liabilities, and (b)
it is able to pay its debts as they become due.
 
4.1.8.NO CONSENTS
 
The execution, delivery and performance by Licensees of this Agreement and the
documents to be delivered hereunder, and the consummation of the transactions
contemplated hereby, do not and will not: (a) violate or conflict with the
articles of association, by-laws or other organizational documents of either
Licensee; (b) violate or conflict with any judgment, order, decree, statute,
law, ordinance, rule or regulation applicable to Licensees; (c) conflict with,
or result in (with or without notice or lapse of time or both) any violation of,
or default under, or give rise to a right of termination, acceleration or
modification of any obligation or loss of any benefit under any contract or
other instrument to which any Licensee is a party or to which any of them are
bound; or (d) result in the creation or imposition of any lien or encumbrance on
the Licensor. No consent, approval, waiver or authorization is required to be
obtained by the Licensees from any person or entity (including any governmental
authority) in connection with the execution, delivery and performance by
Licensees of this Agreement and the consummation of the transactions
contemplated hereby.  Without limiting the generality of the foregoing, the
Licensees represent and warrant the IPMD is the sole equity holder of Altrazeal
and that neither Finron nor any other person holds an equity interest in
Altrazeal as of the Effective Date, the date of Closing and all dates on which
the transactions contemplated by this Agreement were approved.
 
4.1.9    NO BROKERS
 
Neither Licensees nor their affiliates have engaged any broker, placement agent
or other person with respect to the transactions contemplated by this Agreement
or any other person that could reasonably claim a right to compensation as a
result of the closing of the transactions contemplated by this Agreement.
Neither Licensees nor their affiliates have engaged any broker, placement agent
or other person with respect to the License Agreement or any of the Listed
Agreements or any other person that could reasonably claim a right to
compensation as a result of Licensor’s assumption of obligations arising after
closing under the Listed Agreements.
 
 4.1.10.SECURITIES REPRESENTATIONS
 
(a) Licensees are the sole and true parties in interest in acquiring Payment
Securities.  Licensees are acquiring the Payment Securities and have no intent
to distributing the Payment Securities to, or managing the Payment Securities
with, any other persons.
 
(b) Each Licensee acknowledges and represents that it has received and reviewed
a copy of all Annual, Quarterly, and Current Reports filed by the Licensor with
the U.S. Securities and Exchange Commission since March 31, 2015 (the “Current
Filings”) and been given a reasonable opportunity to review all documents, books
and records of Licensor pertaining to this investment, and has been supplied
with all additional information concerning Licensor and the Payment Securities
that has been requested by such Licensee, has had a reasonable opportunity to
ask questions of and receive answers from Licensor or its representatives
concerning this investment, and that all such questions have been answered to
the full satisfaction of Licensee. No Licensee has received, and or
is  receiving, any representations, written or oral, from Licensor or its
officers, directors, employees, attorneys or agents other than those contained
in this Agreement and the Current Filings.  In making his/its decision to
execute this Agreement and authorize or participate in this Agreement each of
Licensees has relied solely upon its review of the Current Filings, this
Agreement, and independent investigations made by it or its representatives
without assistance of Licensor.
 
(c) Licensees understand that (i) Licensees must bear the economic risk of the
investment in the Payment Securities for an indefinite period of time because
the Payment Securities have not been registered under the U.S. Securities Act of
1933, as amended (the “Securities Act”) or qualified under the Securities Act or
the securities laws of any other jurisdiction and (ii) the investment in
Licensor represented by the Payment Securities is highly speculative in nature
and is subject to a high degree of risk of loss in whole or in part. The
Licensees understand that the certificates evidencing the Payment Securities
will bear restrictive legends unless and until such legends may be removed under
governing law.
 
(d) Each Licensee is an “accredited investor” within the meaning of Rule 501(a)
promulgated under the Securities Act, in that the Licensee is one of the
following: (i) an organization such as a corporation or GmbH or similar business
trust, or partnership, not formed for the specific purpose of acquiring the
Payment Securities, with total assets in excess of $5,000,000, (ii) an entity in
which all equity owners are accredited investors in that each equity owner is a
natural person whose individual net worth, or joint net worth with that person’s
spouse, at the time of his purchase exceeds $1,000,000 or a natural person who
had an individual income in excess of $200,000 in each of the two most recent
years or joint income with that person’s spouse in excess of $300,000 in each of
those years and has a reasonable expectation of reaching the same income level
in the current year. Licensees are domiciled, and operate their business, solely
outside of the United States.
 
5.INDEMNIFICATION
 
5.1.Each Licensee unconditionally, absolutely and irrevocably agrees to and
shall defend, indemnify and hold harmless Licensor and each of Licensor's
officers, directors, employees, successors or assigns (Licensor and such persons
are collectively referred to as the “Licensor's Indemnified Persons”) from and
against, and shall reimburse Licensor's Indemnified Persons for, each and every
Loss (as defined below) threatened against, paid or incurred by, or imposed on,
any Licensor's Indemnified Person, directly or indirectly, relating to,
resulting from or arising out of: (a) any inaccuracy in any representation or
warranty given by such Licensee, any breach or nonfulfillment of any covenant,
agreement or other obligation of such Licensee under this Agreement, the
schedules to the Agreement, or any agreement, schedule, certificate or other
document delivered or to be delivered by Licensees pursuant hereto in any
respect; and (b)any claim made based on facts alleged which, if true, would have
constituted any such inaccuracy, breach or nonfulfillment.  “Loss” means any
loss, damage, injury, harm, detriment, decline in value, lost opportunity,
liability, exposure, claim, demand, proceeding, settlement, judgment, award,
punitive damage award, fine, penalty, tax, fee, charge, cost or expense
(including costs of attempting to avoid or in opposing the imposition thereof,
interest, penalties, costs of preparation and investigation, and the fees,
disbursements and expenses of attorneys, accountants and other professional
advisors).
 
If any proceeding shall be brought or asserted under this Section 5 against a
Licensor’s Indemnified Person by a third party in respect of which indemnity may
be sought under this Section 5, from an indemnifying person or any successor
thereto (the “Indemnifying Person”), the Licensor’s Indemnified Person shall
undertake the defence, compromise or settlement of such proceeding , and the
Indemnifying Person shall assume and pay all fees, costs and expenses relating
to or associated with the Licensor’s Indemnified Person defence thereof,
including all fees and costs of counsel and the payment of all costs and
expenses in connection therewith.
 
5.2All other legal rights or remedies of Licensor are not affected by this
Section 5.
 
5.3All representations and warranties shall survive until the expiration of the
applicable statute of limitations.
 
6.COVENANTS
 
6.1COOPERATION
   
Each Licensee will, upon the request of the Licensor from time to time after the
Closing, execute and deliver, and use their best efforts to cause other persons
to execute and deliver, all such further documents and instruments, and will do
or use their best efforts to cause to be done such other acts, as Licensor may
reasonably request in order to consummate more completely and make effective the
transactions contemplated hereby.
 
6.2  RETURN OF INVENTORY
 
Licensees shall, within 30 days of Closing and to the extent not already
returned, return to Licensor all inventory of the Product in its possession or
under its control.  To the extent Licensees do not return to Licensor in usable
condition within 30 days of Closing a number of units of the Product equal to or
exceeding the number of units of Outstanding Product, Licensor, ULURU may deduct
from the Inventory Payment €4.20 per unit (translated into dollars using the
exchange rate as of the business day prior to the date the Inventory Payment is
made) of Outstanding Product not returned in usable condition within 30 days of
Closing.
 
6.3      ASSIGNED AGREEMENTS PENDING CONSENTS
 
Notwithstanding the foregoing, nothing in this Agreement shall be construed as
an attempt by the Licensees to assign any Listed Agreement to the extent that
such Listed Agreement is not assignable without the necessary Consent of the
other party or parties thereto.  From and after the date hereof (including after
the Closing Date), each of the Licensees agree to use good faith efforts, and to
cooperate with each other, to obtain any such consent necessary to transfer any
Listed Agreement (each, a “Consent”, and collectively, the
“Consents”).  Additionally, each Licensee shall take or cause to be taken all
such actions in its name or otherwise as is necessary in order to provide
Licensor with the benefits of the Listed Agreements, assuming Licensor
reasonably assists in satisfying any obligations that arise thereunder, and to
effect collection of money or other consideration that becomes due and payable
under the Listed Agreements and convey the same to Licensor.  Following the
Closing, pending or in the absence of any such Consent, Licensor and Licensees
shall cooperate with each other in any reasonable and lawful arrangements to
provide Licensor with the benefits of any Listed Agreement that is not
assignable to Licensor. At such time that any such Consent has been obtained,
Licensees shall provide Licensor with a copy thereof, and thereafter, the Listed
Agreement associated with such Consent shall be assigned or transferred to the
Licensor automatically without any other conveyance or other action by the
parties.
 
6.4 REGISTRATION RIGHTS
 
Licensor shall prepare promptly and file with the SEC within twenty (20) days
after the date hereof, a Registration Statement (the “Registration Statement”)
with respect to such number of Payment Securities that it believes it will be
permitted to register on behalf of Licensees (pro rata between the Licensees) in
a secondary registration under Rule 415 under the Securities Act, 2,500,000 of
the Payment Securities, and thereafter use all commercially reasonable efforts
to cause such Registration Statement relating to the Payment Securities to
become effective within five (5) business days after notice from the Securities
and Exchange Commission that such Registration Statement may be declared
effective, and keep the Registration Statement effective at all times with
respect to the Payment Securities of each Investor, other than Permitted
Suspension Periods, until the earliest of (i) the date that is six months after
the Closing, (ii) the date when the respective Investor may sell all Payment
Securities under Rule 144 under the Securities Act without volume limitations,
or (iii) the date the Licensee no longer owns any of the Payment Securities
(collectively, the "Registration Period").  Notwithstanding anything in this
Agreement to the contrary, at any time (a) if Licensor is required to amend a
Registration Statement pursuant to Section 10(a)(3) under the Securities Act
(including as a result of the filing of a Form 10-K), or (b) Licensor is
required to amend a Registration Statement or prospectus to describe a
fundamental change in the information set forth in the Registration Statement or
prospectus (including, without limitation, any transaction with respect to which
Licensor is required to update the Registration Statement to include financial
statements and pro forma financial statements required by Rule 3-05 of
Regulation S-X or similar provisions applicable to smaller issuers), Licensor
shall be allowed up to thirty (30) days from the date the amendment is required
in order to file an amendment to the Registration Statement and until the
sixtieth day following the date the amendment is required in order to cause the
amended Registration Statement to be effective (such 60-day period, the
“Permitted Suspension Period”); provided, that Licensor shall promptly after the
occurrence of the event requiring amendment (X) notify the Licensees in writing
of the existence of such material non-public information giving rise to a
Permitted Suspension Period, (Y) advise Licensee in writing to cease all sales
under the Registration Statement until the end of the Permitted Suspension
Period and (Z) use its reasonable efforts to cause the Permitted Suspension
Period to terminate as soon as practicable.  Licensee shall not sell under the
Registration Statement during any Permitted Suspension Period or at any time
Licensee’s control persons are in possession of material non-public
information.  It shall be a condition precedent to the obligations of Licensor
to complete the registration pursuant to this Agreement with respect to the
Payment Securities of any Licensee that such Licensee shall timely furnish to
Licensor such information regarding itself, the Payment Securities held by it,
and the intended method of disposition of the Payment Securities held by it, as
shall be reasonably required to effect the registration of such Payment
Securities and shall timely execute such documents in connection with such
registration as Licensor may reasonably request.
 
7.MISCELLANEOUS PROVISIONS
 
7.1.This Agreement shall be governed and construed according to the laws of the
State of Delaware, excluding its conflict of law rules.
 
7.2.All disputes between the Parties arising from this Agreement or in
connection with it shall be resolved in the courts located in the State of
Delaware, and all Parties agree to the exclusive jurisdiction and venue of such
courts.
 
7.3.All notices and declarations of one Party to the other are to be sent in
writing to the addresses set out in this Agreement.
 
 
7.4.Should a provision of this Agreement be invalid or ineffective the validity
or effectiveness of the remaining provisions of this Agreement shall not be
affected. The Parties in such a case will try to replace the invalid or
ineffective provision by valid or effective provisions which come closest to the
intention of the Parties.
 
7.5.The Parties acknowledge that Licensor is required by law to disclose all
terms of this Agreement and to file a copy with the U.S. Securities and Exchange
Commission.
 
7.6.The fees / costs of legal and other counsel engaged by a Party and all taxes
and duties which become due for a Party in connection with this transactions
shall be borne by the respective Party.
 
7.7.This Agreement and its exhibits and schedules, which all form integral parts
of this Agreement, shall comprise the whole and complete understanding of the
Parties regarding the subject of the Agreement. There do not exist any other
agreements. Changes and amendments have to be made in written form, as well as a
change of the provision contained in this Section.  Counterpart signature pages
to this Agreement delivered by facsimile or .pdf shall be valid as original
counterpart signature pages.
 
7.8        No Party may assign any right or obligation under this Agreement
without the prior written consent of the other Parties hereto, such consent not
to be unreasonably withheld.
 
 
 
[Intentionally Left Blank; Signature Page Follows]

 

In witness whereof, intending to be bound, the undersigned have executed this
License Purchase and Termination Agreement on behalf of the parties hereto
effective as of December 24, 2015.




IPMD - International Pharma and
Medical Devices GmbH




By: /s/ Klaus Kuehne     /s/Helmut Kerschbaumer
Its: Managing Directors




Altrazeal Trading GmbH




By: /s/ Martin Egger
Its: Managing Director








ULURU Inc.




By:  /s/ Terrance K. Wallberg
Its:  Vice President and Chief Financial Officer















 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
TERRITORIES
 

IPMD Territories
Middle East (excluding Jordan and Syria)
           
Altrazeal Territories
European Union , Australia, New Zealand, North Africa, Albania, Bosnia, Croatia,
Kosovo, Macedonia, Montenegro, and Serbia
 




 







Exhibit B


Form of Warrant


Warrant No. [__]
COMMON STOCK PURCHASE WARRANT


 ULURU INC.
 


Warrant Shares:
[___]
   
Issue Date:
 
December [__], 2015
       
Expiration Date:
 
December [__], 2016





THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY APPLICABLE STATE
SECURITIES LAW, AND MAY NOT BE OFFERED, ASSIGNED, TRANSFERRED, PLEDGED,
HYPOTHECATED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT, AND SUCH REGISTRATION OR QUALIFICATION AS
MAY BE NECESSARY UNDER THE SECURITIES LAWS OF ANY STATE, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION OR QUALIFICATION
IS NOT REQUIRED.




1.           Grant.  For value received, ULURU Inc., a Nevada corporation (the
“Corporation”), hereby grants to [_________________], a [_____________________]s
(the “Holder”), at the exercise price set forth in Section 3 below, the right to
purchase up to a maximum of [__________] (the “Warrant Shares”) of the
Corporation’s Common Stock, $0.001 par value per share (the “Common Stock”),
subject to adjustment from time to time as set forth herein.  This Warrant to
Purchase Common Stock (“Warrant”) is issued pursuant to the License Purchase
Agreement dated [____] among the Corporation, the Holder and another party (the
“Purchase Agreement”).


2.           Exercise Period.  This Warrant may be exercised at any time, and
from time to time, in whole or in part, beginning on the date hereof and
continuing until the one year anniversary of the date hereof (the “Expiration
Date”).


3.           Exercise Price.  The exercise price (“Exercise Price”) of this
Warrant is $0.68per Warrant Share, subject to adjustment from time to time as
set forth herein.
 
4.           Adjustments.
 
(a)           Adjustment for Change in Common Stock.
 
(i)  If the Corporation (A) pays a dividend or makes a distribution on its
Common Stock in shares of its Common Stock, (B) subdivides or reclassifies its
outstanding shares of Common Stock into a greater number of shares, or (C)
combines or reclassifies its outstanding shares of Common Stock into a smaller
number of shares (each, an “Adjustment Event”), the number of Warrant Shares
issuable hereunder immediately prior to such Adjustment Event shall be
proportionately adjusted so that the Holder will receive, upon exercise, the
aggregate number and kind of shares of capital stock of the Corporation which it
would have owned immediately following such Adjustment Event if the Holder had
exercised this Warrant immediately prior to such Adjustment Event (and owned no
shares of Common Stock other than Warrant Shares).  The Exercise Price shall
also be proportionately adjusted such that the aggregate Exercise Price for all
the Warrant Shares issuable hereunder remains unchanged following such
Adjustment Event.
 
(ii)  The adjustment shall become effective immediately after the record date in
the case of a dividend or distribution and immediately after the effective date
in the case of a subdivision, combination or reclassification.
 
(iii)  The adjustment shall be made successively whenever any Adjustment Event
occurs.
 
(b)           Adjustment for Reorganization.  If the Corporation consolidates or
merges with or into another person or entity, or sells all or substantially all
of its assets or stock or enters into any other similar transaction,
liquidation, recapitalization or reorganization (any such action, a
“Reorganization”), there shall thereafter be deliverable, upon exercise of this
Warrant and payment of a proportionately adjusted Exercise Price (in lieu of the
number of Warrant Shares theretofore deliverable) the number of shares of stock
or other securities or property to which a holder of the number of shares of
Common Stock that would otherwise have been deliverable upon exercise of this
Warrant would have been entitled upon such Reorganization if such Warrant had
been exercised in full immediately prior to such Reorganization.


5.           Covenants of the Corporation.


(a)           Availability of Shares.  The Corporation will reserve and keep
available for issuance and delivery upon the exercise of this Warrant such
number of its authorized but unissued shares of Common Stock or other securities
of the Corporation as will be sufficient to permit the exercise in full of this
Warrant.  Upon issuance, each of the Warrant Shares will be validly issued,
fully paid and nonassessable, free and clear of all liens, security interests,
charges and other encumbrances or restrictions on sale and free and clear of all
preemptive rights.


(b)           Listing; Stock Issuance.  The Corporation shall secure and
maintain the listing of the Warrant Shares upon each U.S. securities exchange or
over-the-counter market upon which securities of the same class or series issued
by the Corporation are listed, if any.  Upon exercise of this Warrant, the
Corporation will use its best efforts to cause stock certificates representing
the shares of Common Stock purchased pursuant to the exercise to be issued in
the names of Holder, its nominees or assignees, as appropriate promptly
following such exercise.


6.           No Voting Rights; Limitations of Liability.  Prior to exercise,
this Warrant will not entitle the Holder to any voting rights or other rights as
a stockholder of the Corporation not granted herein.  No provision of this
Warrant, in the absence of affirmative action by the Holder to exercise this
Warrant, and no enumeration in this Warrant of the rights or privileges of the
Holder, will give rise to any liability of such Holder for the Exercise Price.


7.           Exercise Procedure.


(a)           To exercise this Warrant, the Holder must deliver to the principal
office of the Corporation (prior to the Expiration Date) this Warrant, the
subscription substantially in the form of Exhibit A attached hereto, and the
Exercise Price.  The Holder may deliver the Exercise Price by any of the
following methods, at its option: (i) in cash, (ii) by bank cashier's or
certified check, or (iii) by wire transfer to an account designated by the
Corporation,  Upon proper exercise, the Corporation will issue and deliver to
Holder, within 5 days after the date on which the Holder exercises this Warrant,
certificates for the Warrant Shares purchased hereunder.  The Warrant Shares
shall be deemed issued, and the Holder deemed the holder of record of such
Warrant Shares, as of the opening of business on the date on which the Holder
properly exercises this Warrant.


(b)  In the event this Warrant is partially exercised, the Corporation shall
issue and deliver to the Holder, within 10 days after the date of exercise, a
new Warrant of like tenor to purchase that number of Warrant Shares with respect
to which such partial exercise did not apply.




8.           Securities Laws.  Neither the sale of this Warrant nor the issuance
of any of the Warrant Shares upon exercise of this Warrant have been registered
under the Act or under the securities laws of any state.  The issuance of the
Warrant Shares upon exercise of this Warrant shall be subject to compliance with
all applicable Federal and state securities laws.  Until the Warrant Shares have
been registered under the Act and registered and qualified under the securities
laws of any state in question, the Corporation shall cause each certificate
evidencing any Warrant Shares to bear the following legend and such other
legends as may be required by applicable law:


THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATE.  THE SHARES MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED
OR HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT, AND SUCH REGISTRATION OR QUALIFICATION AS
MAY BE NECESSARY UNDER THE SECURITIES LAWS OF ANY STATE, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION OR QUALIFICATION
IS NOT REQUIRED.


9.           Transfer.  The Corporation will register this Warrant on its books
and keep such books at its offices.  Neither this Warrant nor any of the Warrant
Shares (when issued) may be sold, assigned, transferred, pledged or hypothecated
or otherwise disposed of except as permitted by (i) any effective registration
statement under the Act and by the securities laws of any state in question, or
(ii) with an opinion of counsel reasonably satisfactory to the Corporation
stating that such registration under the Act and registration or qualification
under the securities laws of any state is not required.


10.           Replacement of Warrant.  If the Holder provides evidence that this
Warrant or any certificate or certificates representing the Warrant Shares have
been lost, stolen, destroyed or mutilated, the Corporation (at the request and
expense of the Holder) will issue a replacement warrant upon the provision by
the Holder of an indemnity bond and indemnification agreement in form and
substance reasonably satisfactory to the Corporation and its transfer agent
Holder (if required by the Corporation).


11.           Governing Law.  The internal laws of the State of Nevada (other
than its conflicts of law rules) govern this Warrant.


IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed
and delivered on its behalf by the officer whose signature appears below, as of
the date first written above.




ULURU  INC.






By: _____________________________________
Name:
Title:



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


IRREVOCABLE SUBSCRIPTION


To:           _______________________


The undersigned hereby elects to exercise its right under the attached Warrant
by purchasing ____ shares of the Common Stock of ULURU, Inc., a Nevada
corporation, and hereby irrevocably subscribes to such issue.  The certificates
for such shares shall be issued in the name of:


______________________________
(Name)


______________________________
(Address)


______________________________
(Taxpayer Number)


and delivered to:


______________________________
(Name)


______________________________
(Address)


?           PAYMENT EXERCISE:  The aggregate Exercise Price of $______ per share
is enclosed.


=


Date:_______________


Signed:                      ______________________________________________
(Name of Holder, Please Print)


________________________________________
(Address)


________________________________________
(Signature)























 
 

--------------------------------------------------------------------------------

 





Exhibit C


MUTUAL TERMINATION AND RELEASE AGREEMENT
 
This MUTUAL TERMINATION AND RELEASE AGREEMENT (this “Agreement”) is made as of
December 24, 2015, by and among ULURU Inc., a Nevada corporation  (“ULURU”),
Finron Ltd., a [____] (“Finron”) and IPMD GmbH, a [____] (“IPMD”; together with
Finron and ULURU, the “Parties”).
 
RECITALS


WHEREAS, the Parties have entered into that Binding Term Sheet dated May 12,
2015 among ULURU, IPMD and Finron, as amended by the Amendment dated July 13,
2015 to the Binding Term Sheet (collectively, the “Term Sheet”) regarding the
prospective acquisition of 75% of the share capital of Altrazeal Trading GmbH;


WHEREAS, the Parties desire to terminate the Term Sheet and grant the mutual
releases set forth herein;


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
agreements set forth herein, as well as other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged and accepted, and
intending to be legally bound hereby, the Parties agree as follows:


1. Termination of the Term Sheet.  ULURU, Finron, and IPMD agree that, effective
upon the execution of this Agreement, the Term Sheet is hereby terminated and of
no further force or effect.  For the avoidance of doubt, it is the intention of
the Parties that no provision of the Term Sheet shall survive the termination of
such Term Sheet pursuant to this Agreement, notwithstanding any indication to
the contrary in either such agreement.
2. Mutual Release.  Each of the Parties on its behalf and on behalf of its
affiliates completely releases and forever discharges any other Parties from any
and all claims, rights, demands, actions, obligations, liabilities and causes of
action of any and every kind, nature and character whatsoever, known or unknown,
which such Party may now have, could have had or may in the future have against
the other Parties arising out of the Term Sheet or circumstances surrounding the
Term Sheet.
3. Fees and Expenses.  All fees and expenses incurred in connection with the
Term Sheet shall be paid by the Party incurring such expenses and no other fee
shall be payable by any Party to another Party in connection with the
termination of the Term Sheet and the Services Agreement.
4. Representations and Warranties.  Each of the Parties represents and warrants
to the other Parties that (a) such Party has all requisite legal and corporate
power and authority to execute, deliver and perform its obligations under this
Agreement; (b) all corporate action on the part of such Party, its directors,
officers and stockholders necessary for the authorization, execution, deliver
and performance of this Agreement by such Party has been taken; and (c) this
Agreement constitutes a valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms, subject to law of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies.
 
5.  
Miscellaneous.

 
a. No Assignment; Binding Effect.  Neither this Agreement nor any right,
interest or obligation hereunder may be assigned by any Party hereto without the
prior written consent of the other Parties hereto and any attempt to do so shall
be void, expect for assignments and transfers by operation of law.  Subject to
the preceding sentence, this Agreement is binding upon, inures to the benefit of
and is enforceable by and upon the Parties and their respective successors and
assigns.
 
b. Amendment.  This Agreement may be amended, supplemented or modified by a
written instrument duly executed by the Parties.
 
c. Severability.  In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, void or
unenforceable, the remainder of this Agreement will continue in full force and
effect.
 
d. Rules of Construction.  The Parties agree that they have been represented by
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any legal requirement or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
Party drafting such agreement or document.
 
e. Counterparts.  This Agreement may be executed in one or more counterparts
(including by facsimile or .pdf), all of which shall be considered one and the
same agreement and shall become effective when one or more counterparts have
been signed by each of the Parties and delivered to the other Parties, it being
understood that all Parties need not sign the same counterpart.
 
 [intentionally left blank; signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this MUTUAL TERMINATION AND
RELEASE AGREEMENT duly executed as of the day and year first above written.
 

 

 
ULURU, INC.
By:
/s/ Terrance K. Wallberg
Name:
Terrance K. Wallberg
Title:
Vice President and Chief Financial Officer





FINRON LTD.
By:
/s/ Martin Egger
Name:
Martin Egger
Title:
Managing Director





IPMD GmbH
By:
/s/ Klaus Kuehne
Name:
Klaus Kuehne
Title:
Managing Director












 
 

--------------------------------------------------------------------------------

 



Exhibit D


Form of Consent


CONSENT TO ASSIGNMENT




[__________________] (“Altrazeal”)  and [______________] (“Distributor”) are
parties to a certain [Exclusive License and Supply Agreement] dated [_________]
(the “Distribution Agreement”) related to the distribution and sale of
Altrazeal® products. ULURU, Inc., a Nevada corporation (“ULURU”), who is the
source distributor of Altrazeal® products is purchasing the license and supply
agreement under which Altrazeal licenses and distributes to Distributor, and in
connection therewith, Altrazeal is transferring to ULURU all of the rights and
obligations of Altrazeal arising after the effective date of such transfer under
the Distribution Agreement.


The Distributor hereby approves, authorizes and consents to such assignment and
assumption and understands that all future sales of Altrazeal® to Distributor
shall be made by ULURU under the Distribution Agreement
 
Dated:  _____________, 2015
 
Distributor
 
[________________]
 
By:                                                                
Name:                                                                
Its:                                                                
 















 
 

--------------------------------------------------------------------------------

 



Exhibit E




ASSIGNMENT AND ASSUMPTION AGREEMENT




THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made and entered
into as of the December 24, 2015 (the “Effective Date”) by and among the
Assignors listed on Exhibit A (“Assignors”) and ULURU Inc., a Nevada corporation
(“ULURU”).


Recitals:


A. Altrazeal Trading GmbH, as an assignee of Melmed Holding AG, is the licensee
under that License and Supply Agreement dated January 11, 2012 by and between
ULURU and Melmed Holding AG, as amended by Amendment No. 1 dated December 21,
2012, Amendment No. 2 dated December 21, 2012 and Amendment No. 3 dated February
2, 2014 (the (“License Agreement”); and


B. Pursuant to a License Purchase and Termination Agreement dated as of December
24, 2015 (the “Purchase Agreement”), ULURU is purchasing all rights of Assignor
under the License Agreement and all obligations arising after following the
Effective Date; and


C. The Assignors are party to one or more of the Listed Agreements, as defined
below, or have rights with respect thereto; and


D. Each Assignors desires to assign to ULURU all of the Listed Agreements to
which it is a party;


NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in consideration of the representations, warranties and
covenants herein and in the Purchase Agreement, and subject to the terms and
conditions of the Purchase Agreement, hereby agree as follows:


1. Capitalize Terms.  Capitalized terms used but not defined herein have the
meaning set forth in the Purchase Agreement.


2. Identification of Agreements.  Under the heading “Distribution Agreements” is
a list all agreements, licenses or other documents of any kind to which any
Assignor is a party authorizing any person to distribute or sell the Product in
the Territories, (the “Distribution Agreements”), (ii) under the heading
“Distribution Consulting Agreements” is a list of all agreements, licenses or
other documents of any kind  for consulting services related to the distribution
of the Product to which any Assignor is a party (the “Consulting Agreements”),
and (iii)  under the heading “Vendor Agreement” is a list of all agreements,
licenses or other documents of any kind with suppliers providing services
related to the distribution of the Product and not included in (ii) or (iii)
above (the “Vendor Agreements”; together with the Distribution Agreement and the
Consulting Agreement, the “Listed Agreements”).  The representations and
warranties set forth in the Purchase Agreement with respect to the Listed
Agreements are incorporated herein by this reference.


3. Assignment. Each Assignor hereby transfers, assigns and conveys to ULURU all
of rights of such Assignor under the Listed Agreements to which it is a party,
subject to all representations and warranties regarding the Listed Agreements in
the Purchase Agreement.


4. Assumption. ULURU hereby accepts the foregoing assignment and hereby assumes
all of the obligations of the respective Listed Agreement under the Listed
Agreement arising, and based upon events occurring, after the Effective Date.


5. Miscellaneous.  This Agreement may be executed in any number of counterparts,
each of which, whether delivered as originals or as copies (including as a
facsimile or .pdf), shall be deemed an original, and all of which together shall
constitute one and the same document.  The invalidity, illegality and
unenforceability of any provision(s) of this Agreement shall in no way affect or
impair the validity, legality and enforceability of the remaining provisions
thereof.  This Agreement shall be governed by, and construed and interpreted in
accordance with, choice of law, venue and jurisdictional provisions set forth in
the Purchase Agreement.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Assignment and Assumption
Agreement to be executed as of the date first set forth above.


ASSIGNORS:


Altrazeal Trading GmbH




By           /s/ Martin Egger                                           


Its           Martin Egger, Managing Director




Altrazeal Trading Ltd.




By           /s/ Martin Egger                                           


Its           Martin Egger, Managing Director




IPMD GmbH


By           /s/ Klaus Kuehne                                           


Its           Klaus Kuehne, Managing Director


ULURU:


ULURU Inc.,
a Nevada corporation




By           /s/ Terrance K. Wallberg                                           


Its           Terrance K. Wallberg, Chief Financial Officer



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LISTED AGREEMENTS
 
ALTRAZEAL TRADING GmbH - Distribution Agreements
Licensee
 
Date of Agreement
 
Territory
             
K.A.B. Krankenhaus
 
07/02/12
 
Austria
 
MSR
 
10/20/14
 
Australia,  New Zealand
             
Ex Pharma
 
02/28/13
 
Czech Republic,  Slovakia
 
SP Care
 
June 2013
 
Portugal
 
Agmar
 
07/26/13
 
Croatia, Slovenia
 
Farmix d.o.
 
09/11/13
 
Serbia, Macedonia, Montenegro
 
Co.Medprom d.o.o.
 
09/13/13
 
Bosnia, Herzegovina
             
Al Hamaed Medical Company
 
12/31/13
 
Saudi Arabia
             
Gd Medical Ag
 
02/07/14
 
Switzerland
 
RAD
 
04/10/14
 
Greece
 
Biovirtus / GMS
 
04/15/14
 
Italy
 
Remedia S.A.
 
06/11/14
 
Romania
 
Akanni  Healthcare GmbH
 
09/12/14
 
Germany
 
Al-Hikma FZCO
 
11/03/14
 
Middle East
             
Altrazeal Europe (Spain)
 
09/01/14
 
Spain, Ireland
 



 


ALTRAZEAL TRADING GmbH - Distribution Consultant Agreements
Consultant
 
Date of Agreement
 
Territory
                 
Ex Pharma s.r.o & Toromedical d.o.o.
 
07/30/13
 
Serbia, Macedonia, Montenegro, Albania, Kosovo, Bosnia
   
Ex Pharma s.r.o
 
07/30/13
 
Croatia, Slovenia
   
Ex Pharma s.r.o
 
11/15/13
 
Serbia, Macedonia, Montenegro
   
Ex Pharma s.r.o
 
12/03/13
 
Spain
   
Ex Pharma s.r.o
 
01/28/14
 
Albania, Kosovo
                 
Gamma Medical
 
12/14/11
 
Germany
                 
Human Care International
 
09/25/13
 
Portugal, Angola
                 
Ladislav Sabach
 
Not dated
 
Czech Republic
                 
Velocitas GmbH
 
08/09/13
 
Eastern Europe, Central Asia, South Asia, Middle East
   





ALTRAZEAL TRADING GmbH - Vendor Agreements
Vendor
 
Date of Agreement
 
Purpose / Service
   
BioTop Medical
 
11/12/12
 
EU Authorized Representative
                 
Altrazeal Australasia Pty Ltd
 
03/14/13
 
Copyright License Agreement
   



















 
 
 

--------------------------------------------------------------------------------

 
